994 So.2d 429 (2008)
Ronald M. EDDINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1325.
District Court of Appeal of Florida, First District.
October 29, 2008.
Ronald M. Eddins, pro se, Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's show cause order, dated June 30, 2008, we dismiss this appeal. The trial court's order does not appear to be final as it treated the appellant's *430 motion as a rule 3.850 motion and dismissed it without prejudice to file a proper rule 3.850 motion. Therefore, the trial court's order is a nonappealable, nonfinal order. See Lee v. State, 939 So.2d 154, 155 (Fla. 1st DCA 2006) (holding dismissal without prejudice to refile a facially sufficient motion is a nonappealable, nonfinal order); Williams v. State, 884 So.2d 374 (Fla. 2d DCA 2004) (dismissal without prejudice renders an order nonfinal and nonappealable).
DISMISSED.
WOLF, THOMAS, and ROBERTS, JJ., concur.